SENIOR SECURED CONVERTIBLE PROMISSORY NOTE THIS SENIOR SECURED CONVERTIBLE PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 (AS AMENDED, THE “SECURITIES ACT”) UNDER ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PELDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION OR QUALIFICATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. No. 2013-[] U.S.$[] Issuance Date: June 27, 2013 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. SENIOR SECURED CONVERTIBLE PROMISSORY NOTE DUE MARCH 22, THIS SENIOR SECURED CONVERTIBLE PROMISSORY NOTE of Environmental Solutions Worldwide, Inc. (the “Company”), issued this 27th day of June, 2013 (the “Issuance Date”), is duly authorized and issued pursuant to that certain Note Subscription Agreement, dated as of March 22, 2013 between the Company, the Holder (as defined below) and certain other purchasers (the “Note Subscription Agreement”) (including all Senior Secured Convertible Promissory Notes issued in exchange, transfer or replacement hereof, this “Note”), designated as one of the Senior Secured Convertible Promissory Notes Due March 22, 2018, to issued or to be issued pursuant to the Note Subscription Agreement (collectively, the “Notes”). FOR VALUE RECEIVED, the Company promises to pay [] (or his or its permitted assigns) (the registered holder hereof) (the “Holder”), the principal sum of $[], on March 22, 2018 (the “Maturity Date”), subject to Section 1, and to pay in cash all interest that has accrued under the Note on the principal and outstanding interest sum outstanding on a semi-annual basis (i.e., each March 31st and September 30th, or the next business day) (each such date of payment an “Interest Payment Date”), commencing September 30, 2013), up to and including the date on which this Note has been paid in full, at the rate of 10% per annum, and shall be computed on the basis of a 360-day year and actual days elapsed (depending upon the subscription date). Accrual of interest on this Note shall commence on the Issuance Date and shall continue to accrue (and shall be compounded on a quarterly basis) until the next Interest Payment Date. The interest so payable will be paid on each Interest Payment Date to the person or entity in whose name this Note (or one or more predecessor Notes) is registered on the records of the Company regarding registration and transfers of the Notes (the “Notes Register”) on the first business day immediately prior to such Interest Payment Date. All accrued and unpaid interest shall bear interest at the same rate of 10% per annum until the date of payment. The principal (and all accrued and unpaid interest) of this Note is payable in currency of the United States of America or pursuant to the terms of Section 1 below, or such other manner of payment, at the sole option of the Holder. The Notes Register shall represent the record of ownership and right to receive principal and interest payments on this Note. Interest and principal shall be payable only to the registered Holder as reflected in the Notes Register. The right to receive principal and interest payments under this Note shall be transferable only through an appropriate entry in the Notes Register as provided herein. 1 This Note is subject to the following additional provisions: 1.
